      Case: 1:19-cv-04070 Document #: 1 Filed: 06/18/19 Page 1 of 9 PageID #:1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 DUANE DAVIS, on behalf of himself, and        )
 all other plaintiffs similarly situated,      )   No. 19-cv-
 known and unknown,                            )
                                               )
                  Plaintiff,                   )   District Judge
                                               )
                      v.                       )
                                               )   Magistrate Judge
 ARYZTA LLC , AN ILLINOIS LIMITED              )
 LIABILITY COMPANY                             )
                                               )   JURY DEMAND
                 Defendant.                    )
                                               )

                                        COMPLAINT

       NOW COMES Plaintiff, DUANE DAVIS, (the “Plaintiffs” or “named Plaintiffs”), on

behalf of himself and all other Plaintiffs similarly situated, by and through his attorneys,

John W. Billhorn and Samuel D. Engelson, and for his Complaint against Defendant,

ARYZTA LLC (the “Defendant”), states as follows:

I.     NATURE OF ACTION

       1.     This action is brought under the Fair Labor Standards Act, 29 U.S.C. §201, et

seq., and the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq.

II.    JURISDICTION AND VENUE

       2.     Jurisdiction arises under the provisions of the Fair Labor Standards Act, 29

U.S.C. §§ 206-207, and for the supplemental Illinois statutory claim pursuant to 28 U.S.C.

§1367. Venue lies in the Northern District of Illinois in that during all times relevant to the

employment relationship, Plaintiff performed work in this district and is a resident of this

district and Defendant is or was engaged in business in this district.
       Case: 1:19-cv-04070 Document #: 1 Filed: 06/18/19 Page 2 of 9 PageID #:1




III.   THE PARTIES

       3.      Defendant, ARYZTA LLC, is an Illinois limited liability corporation that owns

and operates a commercial kitchen and bakery located at 300 Innovation Dr., Romeoville,

IL 60446, where Defendant produces and manufactures food products that are sold by its

corporate customers. Defendant ARYZTA LLC, is an “enterprise” engaged in commerce or

in the production of goods for commerce within the meaning of Section 29 U.S.C.

§203(s)(1)(A)(i) and based upon information and belief formed after reasonably inquiry,

satisfies the minimum annual gross sales dollar amount required by 29 U.S.C.

§203(s)(1)(A)(ii). During all relevant times, Defendant was acting directly or indirectly in the

interest of the employer in relation to the employee Plaintiff and therefore, as defined under

both the federal and state statutes relied upon, is an “employer.”

       4.      Plaintiff, DUANE DAVIS, is a current hourly employee of Defendant who

performs sanitation services for Defendant at its Romeoville, Illinois location, who worked

over 40 hours per week, but did not have his regular shift differential wages included in the

calculation of his overtime rate, which resulted in Plaintiff receiving less than his full,

correct overtime rate and pay.

       5.      All other unnamed Plaintiffs, known and unknown (“members of the Plaintiff

Class” or “similarly situated Plaintiffs”), are past or present hourly employees who were

also paid improper overtime wages as described above. As an employee performing duties

for an enterprise engaged in commerce, the named Plaintiff and all members of the Plaintiff

Class were also engaged in commerce as defined by the FLSA.




                                                2
      Case: 1:19-cv-04070 Document #: 1 Filed: 06/18/19 Page 3 of 9 PageID #:1




IV.    STATUTORY VIOLATIONS

       Collective Action Under The Fair Labor Standards Act

       6.      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §216(b), Count I of this

action is brought by Plaintiff as an opt-in representative or collective action, on behalf of

themselves and other Plaintiffs similarly situated who have been damaged by Defendant’s

failure to comply with 29 U.S.C. §201 et seq. Count II alleges a willful violation of the FLSA

and seeks an additional third year of limitations. Count III seeks liquidated damages under

the Fair Labor Standards Act, Section 260.

       Illinois Minimum Wage Law
       7.      Pursuant to the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq., Count

IV of this action is brought by Plaintiff to recover unpaid back wages earned on or before the

date three (3) years prior to the filing of this action. Each and every Plaintiff who joins this

case in the future shall specifically adopt and assert the claims made under this Count IV. The

claims asserted by Plaintiff herein under the IMWL are proper for certification under Federal

Rule of Civil Procedure 23.

V.     FACTUAL ALLEGATIONS RELEVANT TO ALL COUNTS

       8.      Plaintiff at all times pertinent to the cause of action was employed by

Defendant, said employment being integral and indispensable to Defendant’s business.

       9.      Plaintiff, and members of the Plaintiff Class, on a regular basis worked in

excess of forty (40) hours in a workweek without pay at a rate of time and one-half for such

hours pursuant to the requirements of the federal and state statutes herein relied upon, as the

Defendant failed to include shift differentials in its calculation of overtime rates paid to the

named Plaintiff, and members of the Plaintiff Class.




                                                3
         Case: 1:19-cv-04070 Document #: 1 Filed: 06/18/19 Page 4 of 9 PageID #:1




         10.    Plaintiff Davis has been employed by Defendant as an hourly sanitation

porter since approximately March 2018. Between approximately March 2018 and October

2018, Plaintiff Davis worked at Defendant’s facility via staffing agency assignment. Since

October 2018, Plaintiff has been a full-time employee of Defendant.

         11.    Plaintiff Davis works the following schedule: between approximately April

through August of each year, Plaintiff Davis works approximately 2:00 p.m. to 11:00 p.m.

Monday through Friday. During this time span, Plaintiff Davis sometimes works this shift

on Saturday. Between September and March each year, Plaintiff Davis works his regular

shift six (6) days, sometimes seven (7) days, per week.

         12.    Plaintiff Davis’ regular hourly rate is $14.50. Plaintiff also receives a shift

differential of $.50 per hour in addition to his regular hourly rate because he works a late

shift.

         13.    When Plaintiff Davis works overtime, he is paid at a rate of time and one-half

of $21.75 per overtime hour. Defendant incorrectly fails to include the additional $.50 per

hour shift differential in its calculation of Plaintiff’s overtime rate, resulting in Plaintiff

receiving less overtime pay than he is entitled under the state and federal statutes relied

upon herein. This practice has occurred throughout Plaintiff’s entire employment with

Defendant.

         14.    The total amount of hours worked by Plaintiff, and therefore the total number

of overtime hours for which additional compensation is owed, is information that is

substantially, if not completely, within the control and possession of Defendant, in that

Defendant recorded or should have recorded such hours pursuant to the record keeping

requirements found Title 29 CFR, Part 516. To the extent Defendant lacks the records



                                                  4
      Case: 1:19-cv-04070 Document #: 1 Filed: 06/18/19 Page 5 of 9 PageID #:1




required by 29 CFR Part 516, Plaintiff and the Plaintiff class will be capable of providing

reasonable estimates of that time, as permitted by law.

       15.    The claims brought herein by the named Plaintiff are identical or similar to

the claims of other past and present employees who were subject to the non-compliant

policies and practices alleged herein.

       16.    The non-compliant practices as alleged herein were part of a variety of

practices and policies implemented and maintained by Defendant and are common to a

group or “class” of past and present employees. Those past and present employees are

entitled to receive Notice of these proceedings and afforded opportunity to join their

individual claims.

                                           COUNT I

                     VIOLATION OF FAIR LABOR STANDARDS ACT

       1-16. Paragraphs 1 through 21 are re-alleged and incorporated as though set forth

fully herein as paragraphs 1 through 21 of this Count I.

       17.    Pursuant to the Fair Labor Standards Act, 29 U.S.C. §201 et seq., the named

Plaintiff, and all other Plaintiffs similarly situated, known and unknown, are entitled to

compensation for all hours worked and compensation at a rate not less than one and one-

half times their regular rates of pay for all hours worked in excess of forty (40) in any week

during the two (2) years preceding the filing of this action.

      18.     Defendant has at all times relevant hereto failed and refused to pay

compensation to its employees, including the named Plaintiff herein and all other Plaintiffs

similarly situated, known and unknown as described above.




                                                5
      Case: 1:19-cv-04070 Document #: 1 Filed: 06/18/19 Page 6 of 9 PageID #:1




       WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, known and unknown, respectfully request this Court to enter an order:

        (a)     awarding back pay equal to the amount of all unpaid overtime compensation
for the two (2) years preceding the filing of this Complaint, according to the applicable
statute of limitations;

       (b)  awarding prejudgment interest with respect to the total amount of unpaid
overtime compensation;

      (c)    awarding Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendant’s violations of the Fair Labor Standards Act; and,

      (d)    for such additional relief as the Court deems appropriate under the
circumstances.


                                          COUNT II

         WILLFUL VIOLATION OF THE FAIR LABOR STANDARDS ACT

       1-18. Paragraphs 1 through 18 of Count I are realleged and incorporated as though

set forth fully herein as Paragraphs 1 through 18 of Count II.

       19.    Defendant’s actions as complained above were done with Defendant’s

knowledge that the compensation policies and practices at issue were in violation of the

statutes alleged, or with a reckless disregard for whether the policies and practices were in

violation of those statutes. Through legal counsel as well as industry experience and custom,

Defendant possessed ample access to the regulations and statutory provisions relating to the

municipal, state and federal laws recited herein, but either failed to seek out such

information and guidance or did seek out the information and guidance but failed to adhere

to the principles of compliance as stated.

       20.    Pursuant to the Fair Labor Standards Act, Plaintiff and all other employees

similarly situated, past or present, are entitled to compensation at a rate not less than one



                                               6
      Case: 1:19-cv-04070 Document #: 1 Filed: 06/18/19 Page 7 of 9 PageID #:1




and one-half times their regular rates of pay for all hours worked in excess of forty (40), in

the three (3) years preceding the filing of this complaint.

       WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, known and unknown, respectfully request this Court to enter an order:

       (a)     awarding back pay equal to the amount of all unpaid compensation for one
(1) additional year, totaling three (3) years preceding the filing of this Complaint;

     (b)    awarding prejudgment interest with respect to the amount of unpaid overtime
compensation;

        (c)    awarding Plaintiff’s reasonable attorneys’ fees and Court costs incurred as a
result of Defendant’s violation of the Fair Labor Standards Act; and

      (d)    for such additional relief the Court deems appropriate under the
circumstances.


                                          COUNT III

                            LIQUIDATED DAMAGES
                     UNDER THE FAIR LABOR STANDARDS ACT

       1-20. Paragraphs 1 through 20 of Count II are re-alleged and incorporated as

though set forth fully herein as Paragraphs 1 through 20 of Count III.

       21.     In denying Plaintiff and members of the Plaintiff Class compensation as

described above, Defendant’s acts were not based upon good faith or reasonable grounds.

Through legal counsel as well as industry experience and custom, Defendant possessed

ample access to the regulations and statutory provisions relating to the municipal, state and

federal laws recited herein, but either failed to seek out such information and guidance or

did seek out the information and guidance but failed to adhere to the principles of

compliance as stated.




                                                7
      Case: 1:19-cv-04070 Document #: 1 Filed: 06/18/19 Page 8 of 9 PageID #:1




       22.    The named Plaintiff and all other past and present employees similarly

situated, known and unknown, are entitled to liquidated damages equal to the amount of all

unpaid compensation, pursuant to 29 U.S.C. §260.

       WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, known and unknown, respectfully request this Court to enter an order:

     (a)    awarding liquidated damages equal to the amount of all unpaid
compensation;

      (b)    awarding Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendant’s violation of the Fair Labor Standards Act; and

      (c)    for such additional relief the Court deems appropriate under the
circumstances.

                                        COUNT IV

                    SUPPLEMENTAL STATE LAW CLAIM
              VIOLATION OF THE ILLINOIS MINIMUM WAGE LAW

       1-22. Paragraphs 1 through 22 of Count III are re-alleged and incorporated as

though set forth fully herein as Paragraphs 1 through 22 of this Count IV.

       23.    As described in the foregoing paragraphs, Defendant’s compensation policies

and practices are in violation of the Illinois Minimum Wage Law, 820 ILCS §115/1 et seq.

       24.    The Illinois Minimum Wage Law provides that an employer who fails to pay

the required amount of wages due an employee under the law shall be liable to the

underpaid employee or employees for the unpaid wages and for an additional penalty in the

amount of 2% of the amount of such underpayments for each month following the date

such underpayments remain unpaid.

       25.    Defendant’s failure to pay compensation as described above has been willful

and/or in bad faith.


                                              8
      Case: 1:19-cv-04070 Document #: 1 Filed: 06/18/19 Page 9 of 9 PageID #:1




       WHEREFORE, Plaintiff, on behalf of himself and all other Plaintiffs similarly

situated, known and unknown, respectfully request this Court to enter an order:

       (a)     declaring and decreeing Defendant’s compensation practices as described
herein, and such other violations which may come to light during the prosecution of this
matter, in violation of the provisions of the Illinois Minimum Wage Law;

        (b)    awarding an amount of damages, to be shown by the evidence, to which
Plaintiff and other members of the Plaintiff Class are entitled;

       (c)    allowing this Court to retain jurisdiction of the case until such time it is
assured Defendant has remedied the compensation policies and practices complained of
herein and are determined to be in full compliance with the law;

         (d)   directing Defendant to pay to Plaintiff’s reasonable attorneys’ fees, costs, and
litigation expenses, as provided by statute;

      (e)    for such additional relief the Court deems just and appropriate under the
circumstances.



                                                   Respectfully submitted,

                                                   Electronically Filed 06/18/2019

                                                   s/John W. Billhorn
                                                   ______________________
                                                   John William Billhorn
                                                   Attorney for Plaintiff

                                                   BILLHORN LAW FIRM
                                                   53 West Jackson Blvd., Suite 401
                                                   Chicago, IL 60604
                                                   (312) 853-1450




                                               9
